Citation Nr: 0020072	
Decision Date: 07/31/00    Archive Date: 08/02/00

DOCKET NO.  99-06 356A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Whether proceeds from redemption of Series EE bonds are 
properly considered as countable income for purposes of 
improved pension benefits.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Christopher P. Kissel, Counsel



INTRODUCTION

The appellant served on active duty during World War II.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a December 1997 decision of the New 
Orleans, Louisiana, Department of Veterans (VA) Regional 
Office (RO).


FINDING OF FACT

The appellant's countable income for pension purposes 
includes interest income received from redemption of Series 
EE bonds in 1997.


CONCLUSION OF LAW

Interest income in the amount of $2,344 from the redemption 
of Series EE bonds in 1997 is countable income for purposes 
of improved pension benefits.  38 U.S.C.A. §§ 1503, 1521 
(West 1991); 38 C.F.R. §§ 3.23, 3.271, 3.272 (1999).


REASONS AND BASES FOR FINDING AND CONCLUSION

Initially, the Board notes that a determination as to whether 
the appellant has submitted a well-grounded claim need not be 
addressed.  The concept of a well-grounded claim applies to 
the character of the evidence presented by a claimant.  Since 
the law and not the evidence is the determining factor in 
this instance, the concept of well-groundedness is not found 
to be applicable.  See Sabonis v. Brown, 6 Vet. App. 426 
(1994).

Under applicable criteria, the maximum rate of improved 
pension is reduced by the amount of the countable income of 
the veteran.  38 U.S.C.A. § 1521 (West 1991); 38 C.F.R. § 
3.23 (1999).  The amount of any nonrecurring income is added 
to the annual rate of income for a 12-month period beginning 
on the date from which it is countable.  38 C.F.R. § 3.273(c) 
(1999).  In determining income for purposes of entitlement to 
pension under the improved pension program, payments of any 
kind from any source are counted as income during the 12-
month annualization period in which received unless 
specifically excluded under 38 C.F.R. § 3.272.  38 U.S.C.A. 
§ 1503 (West 1991); 38 C.F.R. § 3.271 (1999); see also Martin 
v. Brown, 7 Vet. App. 196, 199 (1994). (statute and VA 
regulations provide that "annual income," as defined by 
statute and applicable regulation, includes payments of any 
kind from any source, unless explicitly exempted by statute 
or regulation).

In this case, the appellant received interest income in 1997 
from the redemption of United States Saving Bonds, Series EE, 
in the amount of $2,344.  He originally purchased the bonds 
in the early 1970's, but he lost the actual bond certificates 
and only recently found out that he could redeem the bonds 
without actual possession of the bond certificates.  Although 
a number of exclusions from countable income are set forth 
under 38 C.F.R. § 3.272, to include sale of property under 
certain circumstances, the type of benefit received by the 
appellant is not listed among the exclusions.  It appears 
that the appellant contends that his redemption of these 
bonds and receipt of interest income therefrom falls under 
the "Profit from sale of property" exclusion under 38 
C.F.R. § 3.272(e).  The Board disagrees.  Looking at the 
content of 38 C.F.R. § 3.272(e), the subject matter of that 
subsection concerns profit realized from the disposition of 
real or personal property other than in the course of 
business.  The interest income he received on redemption of 
these bonds is not in the nature of profit on the sale of 
property, but rather, is like any other financial investment 
for which interest is accrued and payable, such as a 
certificate of deposit or savings account.  The primary 
difference between the latter forms of financial instruments 
and bonds is that interest on the bond is not paid until the 
bond is redeemed.  In this case, the savings bonds held by 
the appellant were redeemed in 1997 and he was paid interest 
in the one-time amount of $2,344, as shown by the tax records 
in the file.

In light of the law and regulations, the Board finds that 
interest income proceeds in question from the redemption of 
these bonds in 1997 is countable income for purposes of 
improved pension benefits.  38 U.S.C.A. §§ 1503, 1521, (West 
1991); 38 C.F.R. §§ 3.23, 3.271, 3.272 (1999).


ORDER

The appeal is denied.



		
	THOMAS J. DANNAHER
	Member, Board of Veterans' Appeals


 

